Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Stone (Who’s at the Wheel) in view of O’Sullivan et al (Georgia Tech 2014 RoboBoat Competition).
Regarding claim 1, Stone discloses a vehicle roof structure comprising: a transmitter-receiver of lidar (waymo driverless car)
	
Stone appears to be silent as to solar panels arranged on the roof.

O’Sullivan however teaches 

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Stone with solar panels arranged along a longitudinal direction of a vehicle on a roof of the vehicle; and a transmitter-receiver of lidar disposed between the two solar panels as taught by O’Sullivan because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

The combination of Stone in view of O’Sullivan does not specifically teach that the two solar panels are spaced apart from each other in the longitudinal direction. Nevertheless, this additional limitation is obvious as no more than an obvious design choice. The solar panels must necessarily be located on flat sun facing surfaces, thus the solar panel placement is limited to a hood (if present), a trunk (if present) and/or a roof. Furthermore, the lidar is likewise constrained to an exterior part of the vehicle and as disclosed in BOTH Stone and O’Sullivan placing the lidar near the middle of the highest point of the vehicle would be seen as desirable so as to ensure an unobstructed full 360-degree coverage by a single lidar unit and thus reduce the costs associated with installing a lidar. Thus, the necessary design constraints on the placement of the solar panels and lidar concurrently would lead a person of ordinary skill to determine the placement of solar panels around the centrally located lidar dome as described in the claim. Since it has been held that discovering an optimum range or value of a result effective variable involves only routine skill in the art. See, MPEP 2144.04 and 2144.05. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific arrangement yields any previously unexpected results. 

Regarding claim 2, O’Sullivan further teaches a GPS receiver disposed near the transmitter-receiver of the lidar between the two solar panels. (3.2.1 System Assembly; Fig. 2, 3)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Stone with solar panels arranged along a longitudinal direction of a vehicle on a roof of the vehicle; and a transmitter-receiver of lidar disposed between the two solar panels as taught by O’Sullivan because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 3, The combination of Stone in view of O’Sullivan does not specifically teach that two solar panels disposed at opposite lateral ends of a region between the two solar panels arranged in the longitudinal direction. Nevertheless, this additional limitation is obvious as no more than an obvious design choice. The solar panels must necessarily be located on flat sun facing surfaces, thus the solar panel placement is limited to a hood (if present), a trunk (if present) and/or a roof. Furthermore, the lidar is likewise constrained to an exterior part of the vehicle and as disclosed in BOTH Stone and O’Sullivan placing the lidar near the middle of the highest point of the vehicle would be seen as desirable so as to ensure an unobstructed full 360-degree coverage by a single lidar unit and thus reduce the costs associated with installing a lidar. Thus, the necessary design constraints on the placement of the solar panels and lidar concurrently would lead a person of ordinary skill to determine the placement of solar panels around the centrally located lidar dome as described in the claim. Since it has been held that discovering an optimum range or value of a result effective variable involves only routine skill in the art. See, MPEP 2144.04 and 2144.05. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific arrangement yields any previously unexpected results. 

Regarding claim 4, Stone further discloses wherein the transmitter-receiver of the lidar is disposed in a center portion of the roof in the longitudinal direction of the vehicle. (waymo driverless car)

Regarding claim 5, Stone further discloses wherein the roof is elongated in the longitudinal direction of the vehicle. (waymo driverless car)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413. The examiner can normally be reached 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669